Citation Nr: 0803910	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-35 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hiatal hernia with gastroesophageal reflux.  

2.  Entitlement to service connection for Type II diabetes 
mellitus.

3.  Entitlement to service connection for Graves disease.

4.  Entitlement to a higher rating in excess of 10 percent 
for right wrist fracture.

5.  Entitlement to a compensable rating for hemorrhoids, 
currently rated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION


The appellant is a veteran who served on active duty from May 
1978 to September 1996, with an additional 4 years, 11 months 
and 27 days prior active service.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The issues of entitlement to a higher rating in excess of 10 
percent for right wrist fracture and a compensable rating for 
hemorrhoids are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  In an April 1998 rating decision the RO denied 
entitlement to service connection for hiatal hernia with 
gastroesophageal reflux; the veteran did not appeal.

3.  Evidence added to the record since the April 1998 rating 
decision is either cumulative or redundant of the evidence of 
record or does not raise a reasonable possibility of 
substantiating the claim of service connection for hiatal 
hernia with gastroesophageal reflux.

3.  The persuasive evidence does not demonstrate that Type II 
diabetes mellitus was manifest during active service, within 
the year following service, or developed as a result of an 
established event, injury, or disease during active service.  

4.  The persuasive evidence does not demonstrate that Graves 
disease was manifest during active service, within the year 
following service, or developed as a result of an established 
event, injury, or disease during active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and a 
claim of entitlement to service connection for hiatal hernia 
with gastroesophageal reflux, may not be reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  Hiatal hernia was not incurred in or aggravated by 
service nor as a result of herbicide exposure; it was not 
manifest within the first post-service year.  38 U.S.C.A. §§ 
1110, 1116, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).

3.  Graves disease was not incurred in or aggravated by 
service nor as a result of herbicide exposure; it was not 
manifest within the first post-service year.  38 U.S.C.A. §§ 
1110, 1116, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the 
RO/AMC dated in June 2004 and March 2006.  (See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The veteran filed his claim in March 2004.  

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO notified the veteran of the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings in March 2006.  In a new and material evidence claim, 
the notice must include the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  This information was provided in the June 
2004 correspondence.  To the extent that there is any 
perceived technically inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the claimant has been prejudiced 
thereby).  The veteran has been thoroughly informed 
consistent with controlling law, and has not indicated that 
he has additional evidence to submit on these claims.  
Moreover, any failure in the timing of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1369, 1374 (2004).  There has been no prejudicial error 
in the duty to inform the veteran.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) and Simmons v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007)).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Under the VCAA, a medical examination or medical 
opinion is deemed to be necessary if the record does not 
contain sufficient competent medical evidence to decide the 
claim, but includes competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, or has a disease or 
symptoms of a disease manifest during an applicable 
presumptive period, and indicates the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease.  See 38 C.F.R 3.159(c)(4).  Examination 
is not required in this case, because the veteran has not 
presented evidence indicating diabetes or Graves disease may 
be associated with the established event, injury, or disease.  
Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled as to these 
issues.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

New and Material Evidence Claim
Hiatal Hernia with Gastroesophageal Reflux Disease

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  VA law provides that a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Federal Circuit has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In an April 1998 rating decision the RO denied entitlement to 
service connection for hiatal hernia with gastroesophageal 
reflux.  It noted that despite the fact that the veteran 
reported on VA examination in December 1997 that he had an 
upper gastrointestinal work-up in service which resulted in 
findings of hiatal hernia, the service treatment records show 
no such findings or treatment.  The veteran indicated that he 
was treated successfully with medication for this hernia.  
There was no treatment for hiatal hernia or gastroesophageal 
reflux in service.  The examination in December 1997 yielded 
a finding of no hernias present and a diagnosis of past 
history of hiatal hernia with gastroesophageal reflux 
disease, uncomplicated at the time of examination with 
symptoms controlled by medication.  Service connection was 
denied in April 1998 because there was no treatment in 
service and no current hernia manifestations.  In 
correspondence dated in May 1998 the veteran was informed of 
this rating decision and the reason for the denial.  The 
veteran did not appeal the rating decision and it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2007).

The evidence added to the record since the 1998 rating 
decision includes the veteran's March 2004 request to reopen 
his claim reiterating his contention that he has hiatal 
hernia and gastroesophageal reflux disease related to 
service.  The veteran was sent a letter describing new and 
material evidence and the reasons for the past denial, and 
asking that he submit new and material evidence.  He has not 
submitted any medical records or information other than his 
contentions and various private treatment records dating from 
2000 forward showing complaints and treatment for reflux.  
These do not reflect a medical opinion or other medical 
evidence relating a current hiatal hernia or gastroesophageal 
reflux to service.  The veteran also submitted copies of his 
service separation examination dated in April 1996.  This 
does not show hiatal hernia or gastroesophageal reflux.  

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the April 
1998 rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.  The evidence added to the 
record does not include competent evidence relating a current 
diagnosis of hiatal hernia with gastroesophageal reflux to 
service, which was the basis for the prior determination.  
The veteran's statements are essentially cumulative of the 
evidence previously considered and do not raise a reasonable 
possibility of substantiating the claim.  This evidence is 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  Moreover, lay statements concerning 
diagnosis and causation are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As the information 
provided in support of the application to reopen the claim 
does not include new and material evidence, the appeal must 
be denied.

Service Connection
Diabetes mellitus Type 2 and Graves Disease

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  Where a veteran served 90 
days or more of continuous, active military service during a 
period of war or after January 1, 1947, and diabetes mellitus 
or other endocrinopathies become manifest to a degree of 10 
percent within one year from date of termination of service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Service treatment records are negative for findings, 
complaints or diagnoses of Type II diabetes mellitus or 
Graves disease.  In his April 1996 report of medical 
examination at separation, his neurological and endocrine 
systems were noted to be normal.  Treatment records from the 
Endocrine and Diabetes Group of Washington reflect initial 
diagnosis of Type II diabetes mellitus in June 2000 and 
Graves disease in March 2000.  There is no medical opinion 
that these diseases are related to service.  

The veteran has diagnosis of Type II diabetes mellitus and 
Graves disease; however, there is no competent evidence 
indicating that these disorders were associated with any 
established event, injury, or disease during active service.  
They were first diagnosed four years after service, and thus 
not within any applicable presumptive period.  Moreover, the 
veteran's service personnel records show that he did not 
serve in Vietnam nor does he have a Vietnam service medal, 
and thus he is not entitled to any presumptions for Type II 
diabetes mellitus associated with exposure to herbicides.  
While the veteran believes his Type II diabetes mellitus and 
Graves disease were incurred as a result of service, he is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 
492.  As there is no probative evidence in favor of the 
claims, the Board finds entitlement to service connection is 
not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.


ORDER

New and material evidence not having been presented, service 
connection for hiatal hernia with gastroesophageal reflux 
remains denied.

Entitlement to service connection for Type II diabetes 
mellitus is denied.

Entitlement to service connection for Graves disease is 
denied.


REMAND

The record reflects that the veteran seeks a higher ratings 
for his right wrist disability and hemorrhoids on appeal.  
The veteran has urged, most recently in the December 2007 
Appellant's brief before the Board, that these disorders are 
currently more disabling than reflected in the September 2004 
VA examination findings.  The veteran has urged that the 
disorder has worsened.  

The veteran has not had a thorough VA examination for his 
right wrist disability or hemorrhoids since September 2004.  
The Board notes that the June 2006 examination in which 
hemorrhoids are reported as incidental findings does not 
fully address the condition and was in fact the focus of that 
examination of the back.  Considering the record and the 
argument as to increased manifestations, the Board finds that 
current findings regarding these disabilities would be 
helpful.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should contact the veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the veteran for the right 
wrist or for hemorrhoids since February 
2004.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded (a) an 
orthopedic VA examination to determine 
the current severity of his right wrist 
and (b) an appropriate VA examination to 
determine the current severity of his 
hemorrhoids.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  

Concerning the right wrist, range of 
motion studies are to be performed; and, 
the physician is to indicate whether 
there is any functional loss due to pain, 
including use during flare-ups, or 
functional loss due to weakness, 
fatigability, or incoordination.  

Regarding the hemorrhoids, the examiner 
should note whether the hemorrhoids are 
large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing 
frequent recurrences, or whether there is 
evidence of persistent bleeding and with 
secondary anemia, or with fissures.  

Adequate reasons and bases are to be 
provided in the opinions.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


